(with the concurrence of
Sandford, Duer, and Campbell, J. J.)
The motion gives rise to this question, whether the defendant may put in an answer in this form to a fact which is presumptively within his own personal knowledge. We think that as a general rule he cannot. There may be cases in which, although apparently within his knowledge, he does not know or remember the facts alleged. If so, he must in his answer, or in the affidavit verifying it, state the lapse of time or other circumstances, which he supposes will warrant the qualified denial permitted by the code when the party, has not knowledge or information sufficient to form a belief.
Motion granted.